Citation Nr: 0841362	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle injury.

2.  Entitlement to service connection for a right leg 
condition as secondary to a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1968 to April 1970, and in the United States Army 
National Guard from January 1976 to October 1977.  The 
veteran has additional unverified active service from 1970 to 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a right ankle injury, and denied 
the veteran's claim of entitlement to service connection for 
a right leg condition as secondary to a right ankle injury.  
In an October 2007 Statement of the Case, the RO reopened and 
denied the veteran's previously denied claim of entitlement 
to service connection for a right ankle injury, and continued 
the denial of the veteran's claim of entitlement to service 
connection for a right leg condition as secondary to a right 
ankle injury.

In October 2008, the veteran testified via videoconference 
before the undersigned, seated at the Board's Central Office 
in Washington, D.C.  A transcript of the hearing has been 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Additional development is needed prior to further disposition 
of the claim.

Although the RO, in its October 2007 Statement of the Case 
found that new and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a right ankle injury had been submitted, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The evidence of record indicates that the veteran is in 
receipt of Social Security disability benefits.  An undated 
letter from the Social Security Administration (SSA), 
received by the RO in October 2003, indicates that the 
veteran became disabled under SSA rules in February 2001 and 
became eligible for monthly disability payments in July 2001.  

It appears that the records related to the veteran's Social 
Security disability benefits claim has not been associated 
with the claims file.  Records associated with the veteran's 
Social Security disability benefits claim may include 
evidence pertinent to his application to reopen his 
previously denied claim of entitlement to service connection 
for a right ankle injury, and to his claim of entitlement to 
service connection for a right leg condition as secondary to 
a right ankle injury.  Because VA is on notice that there are 
additional records that may be applicable to the veteran's 
claims and because these records may be of use in deciding 
the claims, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's Social 
Security disability benefits claim, to 
include medical records upon which SSA 
based its decision.  If the search for 
such records proves unsuccessful, 
documentation to that effect must be 
added to the claims file. 

2.  Readjudicate the claims on appeal, 
taking into consideration any 
additional evidence obtained pursuant 
to paragraph 1.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




